ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_05_EN.txt.                      608 	




                                   DISSENTING OPINION OF JUDGE XUE



                        I am in agreement with the Court’s decision to indicate provisional
                     measures in the present case, but with serious reservation to its defining
                     of a provisional demilitarized zone (the PDZ) as stated in the operative
                     paragraph 69 (B) (1) of its Order. I will explain my position on the reser-
                     vation.
                        In paragraph 61, the Court states that “the Court considers it neces-
                     sary, in order to protect the rights which are at issue in these proceedings,
                     to define a zone which shall be kept provisionally free of all military per-
                     sonnel”. For that purpose, in paragraph 62, it defines a zone to be delim-
                     ited by straight lines connecting four points with specific co‑ordinates. On
                     the sketch‑map (p. 553), it shows that the zone, as thus drawn up, dis­
                     regards the boundary lines as claimed respectively by the Parties, but
                     exceeds well beyond the territories where the claims of the Parties overlap
                     in the present proceedings. In other words, the PDZ covers undisputed
                     territories of the Parties.
                        Based on the existing jurisprudence of the Court, this measure is
                     unprecedented in the sense that the Court has never before indicated pro-
                     visional measures ordering the Parties to withdraw troops or personnel
                     from their undisputed territories. This measure, in my view, is excessive in
                     light of the current situation between the Parties and puts into question
                     the proper exercise of the judicial discretion of the Court in indicating
                     provisional measures, both under the law and by the jurisprudence of the
                     Court.
                        Article 41 (1) of the Statute of the Court provides that “[t]he Court
                     shall have the power to indicate, if it considers that circumstances so
                     require, any provisional measures which ought to be taken to preserve the
                     respective rights of either party”.
                        Further, Article 75 (2) of the Rules of Court provides, that “the Court
                     may indicate measures that are in whole or in part other than those
                     requested, or that ought to be taken or complied with by the party which
                     has itself made the request”.
                        By virtue of these provisions, the Court possesses the power to indicate
                     provisional measures that it deems appropriate and necessary under the
                     relevant circumstances and independently of the requests submitted by
                     the parties to the extent as required by the relevant circumstances (Appli‑
                     cation of the International Convention on the Elimination of All Forms of
                     Racial Discrimination (Georgia v. Russian Federation), Provisional Mea‑
                     sures, Order of 15 October 2008, I.C.J. Reports 2008, p. 397, para. 145 ;
                     Armed Activities on the Territory of the Congo (Democratic Republic of
                     the Congo v. Uganda), Provisional Measures, Order of 1 July 2000,

                     75




6 CIJ1023.indb 146                                                                                   18/06/13 10:38

                     609 	          request for interpretation (diss. op. xue)

                     I.C.J. Reports 2000, p. 128, para. 43 ; Application of the Convention on the
                     Prevention and Punishment of the Crime of Genocide (Bosnia and Herze‑
                     govina v. Yugoslavia (Serbia and Montenegro)), Provisional Measures,
                     Order of 8 April 1993, I.C.J. Reports 1993, p. 22, para. 46 ; Frontier Dis‑
                     pute (Burkina Faso/Republic of Mali), Provisional Measures, Order of
                     10 January 1986, I.C.J. Reports 1986, p. 9, para. 18).
                        The purpose of exercising such discretion is to prevent the aggravation
                     or extension of the dispute between the Parties and preserve the rights
                     that the Parties seek for protection in the main proceedings. So far, in all
                     the cases that either directly involve territorial disputes or bear territorial
                     implications, the Court, in indicating provisional measures, has invari-
                     ably confined such measures to the disputed territories and never gone
                     beyond such areas (Certain Activities Carried Out by Nicaragua in the
                     Border Area (Costa Rica v. Nicaragua), Provisional Measures, Order of
                     8 March 2011, I.C.J. Reports 2011 (I), p. 27, para. 86 ; Land and Mari‑
                     time Boundary between Cameroon and Nigeria (Cameroon v. Nigeria),
                     Provisional Measures, Order of 15 March 1996, I.C.J. Reports 1996 (I),
                     pp. 24‑25, para. 49 ; Frontier Dispute (Burkina Faso/Republic of Mali),
                     Provisional Measures, Order of 10 January 1986, I.C.J. Reports 1986,
                     pp. 11‑12, para. 32). In the case of peaceful settlement procedure by the
                     third party, unless otherwise requested by the parties or the relevant cir-
                     cumstances so require, it is questionable that the Court should exercise
                     the discretionary power in such a liberal way that provisional measures
                     would extend to undisputed territories.

                        Theoretically, under Article 41 (1) of the Statute of the Court, the
                     Court has the power to indicate “any” measure that it deems necessary,
                     but the term “any” does not mean such power is unlimited. It should be
                     restricted by the factual evidence that the circumstances on the ground
                     require that such measure ought to be taken, otherwise, irreparable preju-
                     dice would be caused to the rights of either of the parties which would be
                     adjudicated subsequently in the main proceedings.
                        With the evidence presented by both Parties, the Court is in a position
                     to ascertain that the circumstances on the ground are grave enough for
                     the indication of provisional measures as evidence shows that serious
                     armed incidents in the area of the Temple of Preah Vihear between the
                     Parties have resulted in the damage to the Temple, loss of life and bodily
                     injury, and the evacuation of local inhabitants. As such armed clashes
                     may recur in the area of the Temple, there indeed exists a risk of aggrava-
                     tion of the dispute and irreparable prejudice to the rights of either Party.


                       In consideration of the possible provisional measures, the Court has to
                     decide on, in light of the factual circumstances, the measures that ought
                     to be taken.
                       I regret that the Court did not give sufficient reasons for the adoption
                     of the PDZ as one of the provisional measures, particularly upon what

                     76




6 CIJ1023.indb 148                                                                                     18/06/13 10:38

                     610 	         request for interpretation (diss. op. xue)

                     considerations such extraordinary measure is warranted. When factual
                     circumstances constitute the only ground for the Court to consider the
                     form and the extent of provisional measures independently of the requests
                     of the Parties, the necessity of delimiting a provisional demilitarized zone
                     should be sufficiently explained on the part of the Court, especially why
                     factual circumstances require so excessive a measure that it even includes
                     undisputed territories of the Parties.

                       Cambodia, at the end of its Application, requests the Court to adjudge
                     and declare :
                            “The obligation incumbent upon Thailand to ‘withdraw any mili-
                          tary or police forces, or other guards or keepers, stationed by her at
                          the Temple, or in its vicinity on Cambodian territory’ (second para-
                          graph of the operative clause) is a particular consequence of the gen-
                          eral and continuing obligation to respect the integrity of the territory
                          of Cambodia, that territory having been delimited in the area of the
                          Temple and its vicinity by the line on the Annex I map, on which the
                          Judgment of the Court is based.” (Application instituting proceed-
                          ings, p. 37, para. 45.)
                        Obviously, Cambodia’s request for the interpretation of the 1962 Judg-
                     ment bears territorial implications. As an incidental proceeding, the
                     Court at this stage should not pronounce on the merits of the case (Fron‑
                     tier Dispute (Burkina Faso/Republic of Mali), Provisional Measures,
                     Order of 10 January 1986, I.C.J. Reports 1986, p. 11, para. 30 ; Aegean
                     Sea Continental Shelf (Greece v. Turkey), Interim Protection, Order of
                     11 September 1976, I.C.J. Reports 1976, p. 13, para. 44 ; Legal Status of
                     the South‑Eastern Territory of Greenland, Orders of 2 and 3 August 1932,
                     P.C.I.J., Series A/B, No. 48, p. 285). As the Court points out in the Land
                     and Maritime Boundary between Cameroon and Nigeria (Cameroon v.
                     Nigeria),
                          “the Court, in the context of the proceedings concerning the indica-
                          tion of provisional measures, cannot make definitive findings of fact
                          or of imputability, and the right of each Party to dispute the facts
                          alleged against it, to challenge the attribution to it of responsibility
                          for those facts, and to submit arguments, if appropriate, in respect of
                          the merits, must remain unaffected by the Court’s decision” (Provi‑
                          sional Measures, Order of 15 March 1996, I.C.J. Reports 1996 (I),
                          p. 23, para. 43).
                        In the previous paragraphs of the present Order, the term “the area of
                     the Temple” is consistently and repeatedly referred to by the Parties in
                     their pleadings as well as by the Court in its own reasoning. When the
                     relationship between the two terms “the area of the Temple” and “the
                     PDZ” is not clarified, the specificity of the zone with its co‑ordinates in
                     place does not necessarily render the latter more easily for the implemen-
                     tation of the Order. Because the Court draws the PDZ without adequate

                     77




6 CIJ1023.indb 150                                                                                   18/06/13 10:38

                     611 	          request for interpretation (diss. op. xue)

                     knowledge of the ground situation in the territories of the Parties respec-
                     tively, the defining of a PDZ, albeit provisional, on a flat map may cause
                     unpredictable difficulties in reality to the detriment of the legitimate inte-
                     rests of the Parties.
                        This precaution not to intuitively draw any territorial line between the
                     parties to a dispute in the indication of provisional measures was exercised
                     by the Court in the Frontier Dispute (Burkina Faso/Republic of Mali) case
                     between Burkina Faso and Mali, where the Chamber ordered the parties
                     to work out a separation line first between themselves. It ordered :
                            “Both Governments should withdraw their armed forces to such
                          positions, or behind such lines, as may, within twenty days of the date
                          of the present Order, be determined by an agreement between those
                          Governments, it being understood that the terms of the troop with-
                          drawal will be laid down by the agreement in question and that, fail-
                          ing such agreement, the Chamber will itself indicate them by means
                          of an Order.” (Provisional Measures, Order of 10 January 1986,
                          I.C.J. Reports 1986, p. 12, para. 32 (1) (D.)
                        In the present case, first of all, I am of the view that it would be suffi-
                     cient for the Court to just order the Parties to refrain from any military
                     activities in the area of the Temple. Since this is a case concerning inter-
                     pretation of the Court’s judgment, at this stage there is no real need for
                     the Court to identify an area for demilitarization. So far as the protection
                     of the Temple is concerned, securing no military actions from both sides
                     in the area of the Temple would suffice to preserve the rights of the Par-
                     ties in the main proceedings.
                        Otherwise, the Court could still have, in my opinion, indicated a simi-
                     lar provisional measure, as in the Burkina Faso/Republic of Mali case, by
                     asking the Parties in the present case, with the co‑operation of the Asso-
                     ciation of Southeast Asian Nations (ASEAN), to determine first by them-
                     selves the positions to which their armed forces should be withdrawn.
                     Failing such agreement, the Court could then, if necessary, draw such
                     lines by means of an order.
                        The Court has so far followed the jurisprudence that, in indicating pro-
                     visional measures, there must be a link between the rights which form the
                     subject of the main proceedings on the merits and the measures requested,
                     and the Court must be concerned to preserve by such provisional mea-
                     sures the right which may subsequently be adjudicated by the Court to
                     belong to either party (see, for example, Certain Activities Carried Out by
                     Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provisional Mea‑
                     sures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 18, para. 54 ;
                     Questions relating to the Obligation to Prosecute or Extradite (Belgium v.
                     Senegal), Provisional Measures, Order of 28 May 2009, I.C.J. Reports
                     2009, p. 151, para. 56 ; Application of the International Convention on the
                     Elimination of All Forms of Racial Discrimination (Georgia v. Russian Fed‑
                     eration), Provisional Measures, Order of 15 October 2008, I.C.J. Reports
                     2008, p. 388, para. 118 ; Request for Interpretation of the Judgment of

                     78




6 CIJ1023.indb 152                                                                                    18/06/13 10:38

                     612 	         request for interpretation (diss. op. xue)

                     31 March 2004 in the Case concerning Avena and Other Mexican Nation-
                     als (Mexico v. United States of America) (Mexico v. United States of
                     America), Provisional Measures, Order of 16 July 2008, I.C.J. Reports 2008,
                     p. 327, para. 58 ; Application of the Convention on the Prevention and Pun‑
                     ishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia
                     (Serbia and Montenegro)), Provisional Measures, Order of 8 April 1993,
                     I.C.J. Reports 1993, p. 19, para. 34). Likewise, the provisional measures as
                     thus indicated should logically relate to the rights concerned. The PDZ as
                     indicated in the operative paragraph 69 (B) (1) fails to maintain this neces-
                     sary link within reasonable bounds.


                                                                       (Signed) Xue Hanqin.




                     79




6 CIJ1023.indb 154                                                                                   18/06/13 10:38

